SUBJECT TO COMPLETION Preliminary Prospectus dated July 17, 2012 PROSPECTUS CLASS A, C and Y September 28, 2012 Class (Ticker) Calvert Emerging Markets Equity Fund A () C () Y () A registration statement for Calvert Emerging Markets Equity Fund has been filed with the U.S. Securities and Exchange Commission but has not yet become effective. The information in this prospectus is not complete and may be changed. Shares of Calvert Emerging Markets Equity Fund may not be sold until the registration statement is effective. This prospectus is not an offer to sell shares of the Fund and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. These securities have not been approved or disapproved by the Securities and Exchange Commission (“SEC”) or any State Securities Commission, and neither the SEC nor any State Securities Commission has determined that this Prospectus is accurate or adequate. Any representation to the contrary is a criminal offense. Calvert Emerging Markets Equity Fund Prospectus Class A, C and Y September 28, 2012 TABLE OF CONTENTS Page FUND SUMMARY (This section summarizes Fund fees, investment strategies, risks, past performance, and purchase and sale procedures.) 4 MORE INFORMATION ON FEES AND EXPENSES (This section provides details on Fund fees and expenses.) 9 MORE INFORMATION ON INVESTMENT STRATEGIES AND RISKS (This section provides details on Fund investment strategies and risks.) 11 Portfolio Holdings 15 ABOUT SUSTAINABLE AND SOCIALLY RESPONSIBLE INVESTING (This section describes the sustainable and socially responsible investment criteria of the Fund.) 15 Calvert Solution Strategies ® 15 Investment Selection Process 15 Sustainable and Responsible Investment Criteria for Calvert Emerging Markets Equity Fund 16 Special Investment Programs 17 High Social Impact Investments 17 Special Equities 17 MANAGEMENT OF FUND INVESTMENTS (This section provides details on Fund investment managers.) 18 About Calvert 18 More Information about the Advisor, Subadvisor and Portfolio Manager 18 Advisory Fees 19 2 Page FUND SUMMARY (This section summarizes Fund fees, investment strategies, risks, past performance, and purchase and sale procedures.) 4 MORE INFORMATION ON FEES AND EXPENSES (This section provides details on Fund fees and expenses.) 9 MORE INFORMATION ON INVESTMENT STRATEGIES AND RISKS (This section provides details on Fund investment strategies and risks.) 11 Portfolio Holdings 15 ABOUT SUSTAINABLE AND SOCIALLY RESPONSIBLE INVESTING (This section describes the sustainable and socially responsible investment criteria of the Fund.) 15 Calvert Solution Strategies ® 15 Investment Selection Process 15 Sustainable and Responsible Investment Criteria for Calvert Emerging Markets Equity Fund 16 Special Investment Programs 17 High Social Impact Investments 17 Special Equities 17 MANAGEMENT OF FUND INVESTMENTS (This section provides details on Fund investment.) managers.) 18 About Calvert 18 More Information about the Advisor, Subadvisor and Portfolio Manager 18 Advisory Fees 19 SHAREHOLDER INFORMATION (This section provides details on how to purchase and sell Fund shares, how shares are valued, and information on dividends, distributions and taxes.) 19 How to Buy Shares 19 Getting Started – Before You Open an Account 19 Choosing a Share Class 20 Calculation of Contingent Deferred Sales Charge and Waiver of Sales Charges 22 Reduced Sales Charges (sales load breakpoints/discount) 22 Reinstatement Privilege 24 Distribution and Service Fees 24 Service Fees and Arrangements with Broker/Dealers 25 How to Open an Account 26 How Shares are Priced 27 When Your Account will be Credited 28 How to Sell Shares 29 Other Calvert Features/Policies (Exchanges, Market Timing Policy, etc.) 31 Dividends, Capital Gains and Taxes 34 3 INVESTMENT OBJECTIVE The Fund seeks long-term capital appreciation by investing primarily in equity securities of companies located in emerging market countries, using the Fund’s sustainability and corporate responsibility criteria. This objective may be change d by the Fund’s Board of Directors without shareholder approval. FEES AND EXPENSES OF THE FUND This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Calvert non-money market mutual funds. More information about these and other discounts is available from your financial professional and under “Choosing a Share Class” on page and “Reduced Sales Charges” on page of this Prospectus, and under “Method of Distribution” on page of the Fund’s Statement of Additional Information (“SAI”). Shareholder Fees (fees paid directly from your investment) Class A Class C Class Y Maximum sales charge (load) on 4.75 % None None purchases (as a % of offering price) Maximum deferred sales charge None 1.00 % None (load) (as a % of amount purchased or redeemed, whichever is lower) 1 Redemption fee (as a % of amount 2.00 % 2.00 % 2.00 % redeemed or exchanged within 30 days of purchase) Annual Fund Operating Expenses (expenses that you pay each year as a % of the value of your investment) Class A Class C Class Y Management fees 1.30 % 1.30 % 1.30 % Distribution and service (12b-1) fees 0.25 % 1.00 % None Other expenses 1.40 % 2.81 % 3.58 % 4 Total annual fund operating 2.95 % 5.11 % 4.88 % expenses Less fee waiver and/or expense (1.17 %) (2.33 %) (3.35 %) reimbursement 2 Net expenses 1.78 % 2.78 % 1.53 % 1 The contingent deferred sales charge reduces over time. 2 The investment advisor has agreed to contractually limit direct net annual fund operating expenses for Class A, Class C and Class Y through January 31, 2014. Direct net operating expenses will not exceed 1.78% for Class A, 2.78% for Class C and 1.53% for Class Y. Only the Board of Directors of the Fund may terminate the Fund's expense cap before the contractual period expires. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in ot her mutual funds. The example assumes that: you invest $10,000 in the Fund for the time periods indicated and then either redeem or hold your shares at the end of those periods; your investment has a 5% return each year; the Fund’s operating expenses remain the same; and any Calvert expense limitation is in effect for the period indicated in the fee table above. Although your actual costs may be higher or lower, under these assumptions your costs would be: Share Class 1 Year 3 Years Class A $ $ Class C Expenses assuming redemption $ $ Expenses assuming no redemption $281 $ Class Y $ $ Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (“turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating e xpenses or in the “Example”, affect the Fund’s performance. Because the Fund has less than a full fiscal year of investment operations, no portfolio turnover rate is provided for the Fund at this time. 5 INVESTMENTS, RISKS AND PERFORMANCE Principal Investment Strategies The Fund normally invests at least 80% of its assets, including borrowings for investment purposes, in equity securities of companies located in emerging market countries. The Fund will provide shareholders with at least 60 days’ notice before changing this 80% policy. Equity securities may include common stock, preferred stock, depositary receipts and equity-equivalent securities, including derivatives, such as futures, options and swaps. The Subadvisor may consider emerging countries to be those included in the Fund’s benchmark index, the MSCI Emerging Markets Index; countries classified as emerging economies by the World Bank; and other countries or markets with similar emerging characteristics. A company is considered to be located in an emerging market if it has a class of securities whose principal securities market is in an emerging country; is organized under the laws of, or has a principal office in, an emerging country; derives 50% or more of its total revenues or earnings from goods produced, sales made, or services provided in one or more emerging countries; or maintains 50% or more of its assets in one or more emerging countries. The Fund may invest in companies of any market capitalization size but seeks to have market capitalization size characteristics similar to that of the MSCI Emerging Markets Index. The Fund is expected to invest its assets among companies located in emerging markets around the world. The Fund may also invest in securities denominated in foreign currencies and may engage in foreign currency transactions. The Fund is “ non-diversif ied,” which means it may invest more of its assets in a smaller number of issuers than a “diversified” fund. The Subadvisor seeks to identify companies that are trading at a discount to intrinsic value but have the potential to increase their book value. To this end, the Subadvisor combines a top-down country analysis with bottom-up fundamental company research. The country analysis includes an assessment of the risks and opportunities for each emerging market country through in-depth quantitative and qualitative analysis. In addition, the country research process produces a ranking of emerging markets countries based on expected returns with greater active weights allocated to higher-ranking countries. Fundamental company research also utilizes a number of qualitative and quantitative methods. Portfolio construction is determined by the Subadvisor based on its level of conviction in the country and company with input from proprietary risk models. The Fund may sell a security when it no longer appears attractive by the Subadvisor or does not meet the Fund’s sustainability criteria. Sustainable and Responsible Investing. The Fund seeks to invest in emerging market companies whose products/services or industrial/business practices contribute towards addressing one or more global sustainability challenges in their local and/or international markets, including development, poverty and health; environment and climate change; and rights and governance. Investments are first selected for financial soundness and then evaluated according to these sustainability and corporate responsibility criteria, the application of which is in the economic interest of the Fund and its shareholders. 6 Principal Risks You could lose money on your investment in the Fund, or the Fund could underperform, because of the risks described below. An investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Non-Diversification Risk. Because the Fund may invest more of its assets in a smaller number of issuers than a diversified fund, the gains or losses on a single stock may have greater impact on the Fund than a diversified fund. Management Risk. The individual investments of the Fund may not perform as expected, and the Fund’s portfolio management practices may not achieve the desired result. Stock Market Risk. The stock market may fall in value, causing prices of stocks held by the Fund to fall. Market Capitalization Risks. Large-cap companies may be unable to respond quickly to new competitive challenges such as changes in technology, and also may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. Prices of small-cap and mid-cap stocks can be more volatile than those of larger, more established companies. Small-cap and mid-cap companies are more likely to have more limited product lines, fewer capital resources and less depth of management than larger companies. Prices of microcap securities are generally even more volatile and their markets are even less liquid relative to small-cap, mid-cap and large-cap securities. Common Stock Risk . Although common stocks have a history of long-term growth in value, their prices fluctuate based on changes in a company’s financial condition, on overall market and economic conditions, and on investors’ perception of a company’s well -being. Preferred Stock Risk. The market value of preferred stock generally decreases when interest rates rise and is affected by the issuer’s ability to make payments on the preferred stock. Foreign Securities Risk. Investing in foreign securities involves additional risks relating to political, social, and economic developments abroad. Other risks result from differences between regulations that apply to U.S. and foreign issuers and markets, and the potential for foreign markets to be less liquid and more volatile than U.S. markets. Foreign securities include American Depositary Receipts (“ ADRs ”) and Global Depositary Receipts (“G DRs
